Title: Papers from the Election Campaign, [September 1764]
From: 
To: 


The election campaign of 1764 and the events and controversies that preceded it brought forth more political “literature” than had appeared in any previous year in Pennsylvania’s history. Party lines became sharply drawn, candidates for election to the Assembly were aligned with one faction or another more distinctly than ever before, and supporters of each group rushed to the press with letters to the newspapers, pamphlets, and broadsides, intended to win over the voters to their side and to denounce the leaders of the other party.
Some of the writers managed to stay clear of personalities and to discuss the central issue on its merits: should Pennsylvania at this time continue to seek a change in government to one directly under the Crown, or should it repudiate the petitions already sent to the King asking for the change? As matters stood, however, personalities became quite as important as policies: the seemingly grasping personality of Thomas Penn, for example; that of his nephew, the young Governor, John Penn; and the personalities and behavior of other proprietary officials and spokesmen, such as William Allen, William Smith, and some Presbyterian ministers; or, on the other hand, those of such Assembly leaders as Joseph Galloway and, above all, Benjamin Franklin.
During the last few weeks of the campaign, people, not principles, appear to have emerged as the most important consideration; predictably the writings, carried about from tavern to tavern and distributed from door to door of the householders, focused increasingly on men, individually or as groups. The anonymous writers seem to have vied with one another as to which could produce the most scurrilous attacks on the characters and the past behavior of their enemies. Sometimes the authors desisted from their attacks just long enough to defend their own leaders, but for the most part the scribblers were merely spurred on to more violent blasts against their opponents.
Writers on the proprietary side considered Franklin vulnerable on several counts, most of which had little or nothing to do with the issue of a change in government. He was, indeed, charged with wanting royal government because he hoped to be made the first governor under the King. But he was also accused of having secured a handsome income for himself while living at public expense as Assembly agent in England, 1757–62. Contrary to the Assembly’s orders, he had invested in British stocks the parliamentary grant for Pennsylvania’s wartime expenses, and had thereby caused the province a substantial loss when he had to sell the stocks on a falling market. To win over the German voters his opponents industriously circulated his unfortunate statement of 1751 in Observations Concerning the Increase of Mankind in which he had called these immigrants “Palatine Boors.” And then the fact that he had fathered an illegitimate son (a circumstance which had been no secret in Philadelphia) was sneeringly advanced as a reason for voting against him and his party. A maidservant named Barbara was said to have been William’s mother, and Franklin was accused of cheating her of her wages and, when she died, of consigning her body to an unmarked grave.

To reprint in this volume all the writings on both sides that formed a part of this election campaign—or even only those that referred directly to Franklin—would require an amount of space far in excess of what the plan of this series would warrant. So far as firm evidence can be found, everything that Franklin himself wrote for the public from January through September of 1764 has been included in earlier pages of this volume. It is possible that some of the other writings came from his pen, but careful investigation has established nothing more than a mere possibility in the case of any piece not heretofore reproduced. None of these, therefore, can justifiably be called a real part of the Franklin papers.
Yet to pass over in complete silence this considerable body of material would result in failure to give a true picture of what may well be regarded as the most important election campaign of Franklin’s entire career. For this reason a sampling of these writings is presented here—four pieces reproduced in full or in extract, equally divided between the two contending parties. They should convey at least the bitter flavor of the rest.
None of the authors of the documents has been certainly identified, and only the first can be precisely dated. Probably the other three appeared at various times during the last six weeks before the election. Two, one from each side, are entirely in prose. The other two employ, wholly or in part, a literary form introduced into the contest by the prefaces to the printed speeches of Dickinson and Galloway. William Smith had composed an epitaph for William Penn, lauding his services and expressing the Pennsylvanians’ gratitude and affection. Franklin had responded in the same “Lapidary Stile” with an epitaph for Thomas Penn, but this one was a scathing denunciation of the man and his actions. These effusions caught the fancy of other writers, and “Lapidary Characters” quickly attained what one of the authors called “a high Vogue.” As the two examples reprinted here show, however, the imitators took their lead from Franklin, not from Smith, for they employed the device wholly to attack the men they were memorializing. All these epitaphs were originally printed in the manner in which they might have been carved on stone, with lines of varying lengths, each centered in the appropriate space. As reprinted below, however, they are set in solid lines with diagonals to show where the original line breaks came. It is hoped that this method of reproduction will not lessen unduly the impact of their often libelous words.
 
ITo the Freeholders and ElectorsOf the Province of Pennsylvania.
Friends and Countrymen,
The Day is now approaching, when your free Choice is to determine whether this Province is to continue the miserable Seat of Discord, and its admirable Constitution and Charter be at last sacrificed to private Ambition and personal Rancor; or whether, by delegating your Powers to Persons of known Independency, attached to our Constitution, and free from all Party-Animosity, we shall at length be restored to our wonted Peace and Prosperity.
Words would fail me to recount all the self-interested Views and wicked Purposes of a few Men who, having been chosen your Servants, now aspire to become your perpetual Masters. You have too long suffered and bled under their Misconduct to stand in Need of such a Recapitulation. [To provide a parallel the writer here quotes at considerable length from a speech by Memmius recorded by Sallust and indicates that he could apply it “(too closely, alas!) line by line, to our own State!”]
This last Attempt to change our Government and deliver up our Charter, had we no other Charge against them, is enough to make the Cup of their political Iniquity run over. It is so base in its Nature and Circumstances, that dropping the Multitude of other Matters against them, I shall confine the Remainder of my Arguments chiefly to this Point.
First then I would observe that it was by pretending a sovereign Regard to our Liberties and Privileges that these men first got themselves recommended to Power. With the Cry of our Constitution and Charter-Rights constantly in their Mouths, they fixed themselves in their Seats, and enriched themselves at our Expence. But when they thought they could enrich themselves yet farther, and were become too great for Opposition, their cry became—“down with the Charter and Constitution,” as the useless Scaffolding and Lumber about a Building. The Detail of their Conduct in this Matter is worth observing.
By trifling Disputes, industriously and virulently worked up almost beyond a Possibility of Reconciliation, the chief Projector of this Scheme, got himself appointed on an Embassy to England. While he was employed there, his trusty Associates here, to keep them in humour, had the Management of our publick Treasure, to purchase unjust Laws of a corrupt Governor, each securing to himself a lucrative Post.
   
   *Mr. G-----y is a provincial Commissioner and got a lucrative Office, torn from the grey Hairs of an old Man, by the re-emitting Act.



   
   Mr. F-----x got the Office of Barrack-Master, had the particular Patronage of Indians committed to him, and the Fingering their Presents, and is a Provincial Commissioner also. Some lesser Members got lesser Matters, some embezzled the public Money and died vast Sums in the Province Debt.



   
   Mr. H-----hs got a most profitable Office by the Act for recording Warrants and Surveys; was made a Provincial Commissioner and a Judge; and from a poor B-----r, soon became a very great Man; by the Possession of these old Papers, and the help of his Associate the Lawyer, trumping up Titles to immense Tracts of Land that has been long possessed and honestly paid for, by many poor industrious Men. When this Law was repealed by his Majesty, and the Transcripts which this Man had made of the old Warrants, were ordered by the Assembly to be put into sealed Chests and lodged in their Library Room, the Seals were soon after broken by some body, and such Papers taken out as were tho’t necessary. These Papers and some others found in an old Chest belonging to Thoms Holmes, are like to be more fatal than Pandora’s Box to many good Men.



   
   And here I could unfold such a Tale, and lay open such a Combination——But I will wait a little, hoping these Men will be led by their own Conscience, if they have any, to fly from our public Affairs, and trouble their Country no longer. Besides the Time for making the right Use of these trumped up Titles is not yet quite come. Mr. H-----hs’s Associates are not yet in full Power. Mr. G-----y is not yet chief Justice, nor Mr. F-----n Governor and high Chancellor of Pennsylvania.

 Nor did our Treasures suffer less from our Ambassador in England; for after spending us immense Sums there, for several Years, he at last returned, leaving the Province in deeper Disgrace than he found it, as well with his Majesty and his Ministers, as with the Nation in general. And well were it for this poor injured Province, if these were the worst Effects of his Embassy. But if we may believe the dark Hints he has lately thrown out,  both in Assembly and out of it, he entered (while eating our very Bread) into bargain for the Sale of our Charter, and received Encouragement in it from some great Men, whom he says he is not at Liberty to mention, but you may take his Word for the Truth of it. The Price of this Bargain on his Part, must no doubt have been the Government of the Province to himself, and a Security of high Offices to his Associates already mentioned. But they must have been some second or third rate great Men, who would enter into such a foolish bargain as this, and did not know that tho’ our great Projector be Lord of the People of Pennsylvania, and could give away their Charter, yet there is another Charter in the Way, over which he has no power. That they must have been great Men of this Stamp, we cannot doubt, since it is well known, (and shall be made appear before we conclude) that his Majesty’s present Ministers look with the utmost indignation, as well upon this unwarrantable attempt to break thro’ our Charter, as upon the scandalous Resolves that led to it.
[Here the writer devoted approximately 2000 words to a review of the controversy over the interpretation of the Privy Council stipulation on taxation of the Proprietors’ located but unimproved lands, of the petition for a change in government, and of related events. He cited William Allen as having quoted Richard Jackson’s opinion that to buy out the proprietary rights of government would cost at least £100,000 and that the colony would be expected to pay this sum since the change was to be made at its request.]
And who are these Men who have thus endeavoured to trample on our Charter Rights, and to scandalize the good People of this Province? They are all known sufficiently; and I doubt not but the same Pen, that dignified the poor Germans with the Appellation of “Boors Herding Together”
   *See a Paper in an English Magazine Signed B---- F-----n.
 did likewise draw these shameful Instructions [to Jackson regarding the petition]. His old Friends and his new Allies have alike shared his abuse. He has before now held up his Hands in passing the Quaker-Meeting, and declared that more Mischief was hatched in that Place than in a meeting of Jesuits at St. Omers. And he made it his late Boast, that he has wholly destroyed the Quaker Principles, and got the Government of them, by setting the Sons against the Fathers, and the Fathers against the Sons. And certainly he has Room to make this Boast, if it be true that he has brought any Number of them into a Party, to overset a Constitution which their Fathers built up with so much Care. We find the serious Part of them, at their late Meeting have openly disavowed the Attempt to change our Government; and we shall know more of their Sentiments upon this matter, on the Day of Election.
[The paper concludes with an extended appeal to “crush this base faction” and elect the members of the opposing ticket. The names of the preferred candidates from Philadelphia County and City are listed and several of them singled out for praise and approbation.]
 
IITo the Freeholders and other Electors for the City and County of Philadelphia, and Counties of Chester and Bucks.
Gentlemen,
The first of October, 1764, being the anniversary Day for electing Members of Assembly, &c. That great and important Day, big with the Fate of your Country. You will therefore deliberately determine, whether you will chuse for Representatives, those honest and firm Freemen who have faithfully served you a great Number of Years; whether you will refuse to be advised by your old Friends, and turn out those zealous Supporters of your Rights and Privileges, or whether you will adopt the Measures of P--------y Officers, and their Tools, and make an almost total Change of the late Members of Assembly; for it seems these Enemies to your Welfare propose to have but three of the old Members continued. As there are two Parties, we find that each of them, to gain your Votes and Interest, profess a zealous Concern for the preservation of the Rights and Privileges of the good People of this Province. It is therefore incumbent on us, as your faithful Friends, to give you an Account of the Conduct and present Views of the Party for the new Ticket, that you may judge for yourselves, and not be deceived. Let us then intreat you to review for a Moment, their former Transactions.
Among them you will find, almost to a Man, the People that opposed the Friends of the Constitution, when they in a peaceable Manner came to vote at the Knock down Election, in the year 1742, by encouraging an armed Mob, whom they afterwards, in the Face of the Inhabitants of this City, screen’d from Punishment, altho’ they had knock’d down and wounded many of the worthiest Men of this Province, whose Lives were from thence in great Danger.

The same Men who encouraged the wantonly inlisting and robbing you of your Servants, in the two last Wars, and billeting Soldiers on private Houses, are all for the new Ticket.
The same Men who have left no Stone unturned to blacken and abuse the former Assemblies, for the noble stand they made, in contending that the Proprietaries Estate should be tax’d in the same just and equal Manner with those of the Peoples, are to a Man for the new Ticket.
The same Men who to recommend themselves to the P--------rs, by screening their enormous Estates from being taxed by a Law, meanly offer’d to pay their Tax out of their own Pockets, these are all of them for the new Ticket.
The same great Men, and their Creatures, who have been of late Years continually using their Interest and Arguments against our having Paper Money continued to us, and that you shou’d pay more of it to them for one Shilling Sterling Money, that to other People, are all of them for the new Ticket.
The same Men who supported the P--------s in the iniquitous Scheme of getting one Hundred Thousand Pounds of Paper Money, condemned by the King in Council, in your Hands, that you might be deprived of so much of your Property, and thereby be the more easily reduced to P--------y Slavery, which would have been done, had not your worthy Agent Benjamin Franklin, Esq; averted the fatal Blow, by pledging his own Fortune to indemnify the P--------s from an ill-grounded Suspicion of Injustice, said to be intended by you against them.—All these Men are for the new Ticket.
The same Men who advocated and palliated the horrid Crimes of the Paxton Rioters, murdering in cool Blood, the Indians at Conestogo Manor, and at Lancaster, and in their marching to this City, all are to a Man for the new Ticket.
Those who contend that without any regard to their Numbers, or the Proportion of the public Tax they pay, each of the back Counties, should have as many Members to represent them as either of the three old populous and wealthy Counties of Philadelphia, Bucks and Chester,—these are to a Man for the new Ticket.
The People holding Commissions of all Sorts, depending on the mere Will and Pleasure of the P--------s, from the C— J— down to the Nine-penny Justice, a few upright worthy Souls excepted, whose Spirits cannot brook being the despicable Tools to the Party, some of whom have even by S----h and Al-ss-n had Hints of the Loss of their Commissions, for refusing to do as they bid them, while those irreverend Gentlemen have behaved as if they had Commissions of the Peace at their Command, as much as they have Marriage Licenses;—all these Men are for the new Ticket.
Parson S----h, and his Supporters, who wrote the Brief State, and Brief View Pamphlets, published in London some Years ago, blackening the Characters of you and your Representatives, in the most impudent and base Manner, in order to deprive you of your Privileges and aggrandize the Proprietaries on your Ruin, all these are for the new Ticket.
The Corporation of the City of Philadelphia, from the M-y-r down to the lowest Common Council Man (a few worthy Souls excepted) are none of them chose by the Freeholders of the City, but are generally by Directions of some great Man or Men, whom we have before pointed out. They are elected chiefly to answer the Purpose of constantly opposing the Rights and Privileges of you and your Representatives; wherefore they are become so despicable and odious to their Fellow Citizens, to whom they never account for the large Sums they raise by Rent of the Market Stalls, Ferries, free Wharffs, Vendue Master’s Place, &c.—a Revenue of at least three Thousand Pounds a Year—that they are convinced the Electors in this City, who know them, will not take their Tickets, and therefore ’tis on you that they expect to impose them. —Of these Men beware,—as they are all Enemies to the old Assembly, and to a Man are for the new Ticket.
The P--------y Officers have kept the Land-Office shut, to the great Injury of the industrious Farmer, while they, and certain great Men and their Dependents, have taken up prodigious large Tracts of the best Land; some of which they have immediately sold, at very exhorbitant Rates, and by their baseness and Injustice, have prevented the quick Settlement of the Province, and compell’d Thousands of Families to settle in other Places.—Beware therefore of these Engrossers, for they are all for the new Ticket.
[The paper goes on, at almost the same length again, to list and describe some of the views of the supporters of the “new Ticket” and some of the measures they plan to get enacted if they win control of the next Assembly. The writer specifically mentions schemes of general injustice and others prejudicial to the people of the city and the three oldest counties.]
 
III
What is Sauce for a Goose is also Sauce for a Gander. Being A small Touch in the Lapidary Way. Or Tit for Tat, in your own Way. An Epitaph On a certain great Man. Written by a departed Spirit and now Most humbly inscrib’d to all his dutiful Sons and Children, Who may hereafter chose to distinguish him by the Name of A Patriot. Philadelphia, printed in Arch-Street 1764.
An Epitaph &C.
TO the much esteem’d Memory of / B------F------Esq; L. L. D; / The only man of his day / In Pennsylvania, / Or perhaps of any age or in any country, / Whose ingrate Disposition and Badness of Heart / (These enormous Vices) / Ever introduced to / Popularity. / As he was the first Philosopher / Who, contrary to any known System, discovered / How to maltreat his / Patrons / Without Cause, / And be angry without Reason, / He may be justly styl’d / A stupenduously surprizing / And a Great Man. / By assuming the merit / Of other mens discoveries, / He obtain’d the name of / A Philosopher. / By meanly begging and some Times buying / Honorary Degrees, / From several Colleges and Universities, / He obtain’d the Character of / A Man of Learning. / From an early Desire, that portended / Greatness, / Implanted in his original / Stamina. / To have Power lodged / In his own Hands, / He most tyranically opposed, / And even insulted / The highest order of Men. / And by an Address, peculiar to himself, / He found the Way to climb to Promotion / Upon the Shoulders of Friends / Whom a few Years before / He proposed to, and even boasted that he would, Ruin. / Thus, rising by degrees / From the meanest Circumstances / To a Politican of the first Magnitude, / He became perfectly acquainted / With every Zig Zag Machination, / And triming
   
   *Although we would not tire our Readers with a train of Circumstances, yet the following instances of the Great Doctor’s Triming we are oblig’d to mention, out of pure Respect to Truth, which some of his Advocates, at Times, do not seem to Venerate sufficiently.



   
   It can be made appear upon Oath, That when the Counties of York and Berks were set off, and were contrary to Charter allow’d but one or two Representatives a piece. Mr. F.------said, in Vindication of the Measure, “That a Majority of Dutch lived in those Counties, it was not proper to allow them to sit in the Assembly in an English Government.”



   
   At another Time, in a Piece that he published in the Gentleman’s Magazine, concerning peopling the Colonies, He loudly complains “That so many Palatine Boors are suffered to swarm into our Settlements, and by herding together, establish their Language and Manners,” And yet he pretends to be the Friend and Patron of those people.



   
   It is also well known, that he once proposed to a very considerable Gentleman in this City, that they should Unite in Order to demolish the Quakers entirely; and he never forgave that Gentleman for refusing him. Even when he was last in England, tho’ supported by the Influence of those very People, He privately made a Merit of it, That he had effectually put an End to their growth in this province.

 Contrivance, / Peculiar to that Science. / Quick as the Flashes of Lightning, / Darted from a Cloud, / He would sometimes level / All Distinctions, / Pull down the very Walls / Of Power, / And fatally destroy the Safeguards / Of Justice. / Blasting with the same Breath, / Every necessary Subordination; / And sitting [sic] at nought the Executors / Of Law and Order. / But in finally aiming to overturn / The best of Governments, / And dispossess the People of / Their Charter Rights, / And inestimable Privileges, / He fell beneath Himself, a lingering Martyr. / To the Loss of popular Applause; / Oh mortifying Consideration! / Yet studious and artfull, tho’ conscious / of his Guilt, / He struggled hard, but in Vain, / To screen his Sins / From the Sight of the People; / While, with an Effrontery surprising, / He loudly bellow’d and vehemently complain’d / That Magistracy, / Which he had trampled on and Wounded, / Was impotent and feeble. / Possessed of many lucrative / Offices; / Procured to him by the Interest of Men / Whom he infamously treated. / And receiving enormous Sums / from the Province, / For Services / He never performed; / After betraying it to Party and Contention, / He lived, as to the Appearance of Wealth, / In moderate Circumstances. / His principal Estate, seeming to consist, / Till very lately, / In his Hand Maid Barbara / A most valuable Slave, / The Foster-Mother / Of his last Offspring, / Who did his dirty Work,— / And in two Angelic Females, / Whom Barbara also served, / As Kitchen Wench and Gold Finder.
   *We are sorry to give the Reader trouble, but if he will be pleased to consult Dyche’s English Dictionary for his first Definition of Gold-Finder, it will Convey that very Idea which we have of the old Women [sic] Barbara, the Drs. Hand Maid. Tho’ we cannot help confessing that some Authors have positively asserted that Barbara is that Species of Animal which the Marylanders call a Powne, the Scots a Gallowe: and the English by some other Name. However it be, Posterity are welcome to decide the Controversy.
/ But alas the Loss! / Providence for wise, tho’ secret Ends, / Lately depriv’d him of the Mother / Of Excellency. / His Fortune was not however impair’d, / For he piously witheld from her / Manes, / The pitiful Stipend of Ten Pounds per Annum, / On which he had cruelly suffered her / To Starve; / Then stole her to the Grave, in Silence, / Without a Pall, the Covering due to her Dignity, / Without a Groan, a Sigh or a Tear. / Without a Tomb, or even / A Monumental Inscription. / Reader behold this striking Instance of / Human Depravity and Ingratitude; / An irrefragable Proof, / That neither the Capital Services / Of Friends, / Nor the attracting Favours of the Fair, / Can fix the Sincerity of a Man, / Devoid of Principles and / Ineffably mean; / Whose Ambition is / Power; / And whose Intention is / Tyrany / Remember then O Friends and Freemen, / And be intreated to consider, / That in the howling Wilderness / When we would guard ourselves against / The covered Wolves of the Forest, or / The stinging Snakes of the Mountains, / Our Maxim should be / Beware of taking them to our / Bosoms. / Finis.
 
IV
The Scribbler, Being a Letter From a Gentleman in Town To his Friend in the Country, concerning the present State of Public Affairs; with a Lapidary Character (n.p., 1764).
A Letter, &C.
Sir,
The pleasant laconic Manner, in which you have sometimes accounted for the many Divisions, that have rent this unhappy Province, has never struck me with so much Conviction as of late. The Knavery of a few, and the Folly of many are now so apparent, as not to escape the notice of the most common unprejudiced Understanding: And it is really amazing as well as affecting, to see what iniquitous and silly Arts, the designing Few, notwithstanding all their pretensions to Wisdom and Goodness, make use of to deceive and inflame the Crowd.
[The Proprietors have for many years been “wresting from the People their Charter-Rights and Privileges” and the people “have not only seen these practices, and designs in their proper Colours … but have likewise abhorred the Men, who pursued them.” The only solution is to seek a change in government when the proper moment comes, and our representatives have concluded that that moment has arrived.] Those who hold Offices under a Proprietary Governor, those who have gathered Estates, and those who still expect to make their Fortunes under Proprietary favour resolve to think otherwise: … These State-Jobbers, fearing on a Change that the Posts of Honour, and Profit will be disposed of by a Royal Governor only to Men of Merit, seem prodigiously averse to it: and it is difficult for you, who are buried in the obscurity and quiet of a Country-Life, to conceive what a Racket they make to prevent it. [They have circulated a counter-petition; are trying “with might and main, to force out of the House” all the members who promoted the first petition; and have “wrote, and lied, and swore that the Assembly were all Quaker Politicians” and that they themselves were the “Champions of Liberty.”]
 … And such innocent Arrogance might be past over with a laugh, if they had stopt here [but the people would not believe them, so] their ill Success has transported them to personal Abuse. So long as the Characters of a Pliny and a Sejanus are not grossly misrepresented, there will be a striking contrast: while a F-------n continues to support the Rights of his Constituents, it will be impossible for servile Minions to destroy his popular and good Name. They must have recourse to the base Means of every sinking Cause, groundless Slander: this is an easier Task, and better suits their Genius; for those Polithicks [sic], which have their Foundations in Scurrility and Lies, require no great deal of Finess. Every Parrot is able to prate Rogue and Whore.
It happened unluckily for the Cause of Liberty, that Mr. F------n once wrote a small Essay on the increase of Mankind, and the peopling of Countries; which was published nine years since in the Gentleman’s Magazine. In that Piece with great justice he observed, that the vast number of Germans who flocked into this Province settled together in particular Parts of it; and established their own Customs and Language to the exclusion of ours. For this and some other obvious Reasons, the P--y Faction have chosen to single him out, as the most proper Person to discharge their Artillery against, and without any regard to decency or Truth have they attacked him. In short, from the tall Knaves of Wealth and Power, to the sneaking Underlings of Corruption, they seem to a Man like Annibal jurati ad aras, sworn to load him with all the Filth,
   *See an Epitaph called Tit for Tat.
 and Virulence that the basest Heads and basest Hearts can suggest. …
See, much esteemed Sir, what it is to be conspicuous! Your noble Spirit, and the Truths which you have told, have drawn upon you much Malice, and many Lies. You cannot be answered, and therefore ’tis fit to abuse you. Your Slanderers are indeed for the most Part sufficiently contemptible: But it is worth considering who set them at work, and what palpable Falshoods, and gross Nonsense the poor Creatures are taught to utter.
To begin with those, who have no other Reason to say an unkind word of you, but envy of your superior Abilities. There are but few Men who are pleased with the Excellencies of others; vulgar Souls are provoked by them. Great Sir, you have galloped away so far before this Class of your Enemies to the Goal of Honour, that the poor Vermin conscious of their own Heaviness, can do nothing but crawl after you at a great Distance, and curse you.
But there are others who have more cause to complain. You have discharged all the Duties of a Parent to your Offspring; you and your Children may reciprocally delight in the Connection. The good Education of your only Son has made him worthy the notice of his Sovereign. To his hands have been committed the Reins of——permit me to say, that I do not mean a Chariot——But an Honourable Government; which he directs with care to the Subject, and glory to his Royal Master. Here you shine and rejoice in the Character of a Father; while the illegitimate Progeny of your Adversaries are so numerous so scandalous and so neglected, that the only Concern of the Parents is least their unhappy By-Blows should commit Incest.
[Further encomiums on Franklin and his public services follow.] Lastly you have, as with an electrical Charge shock’d the Sensibility of those profane Blockheads, who dared to touch your Lightning. Hence, what do they say? faith I don’t know, except that “Powne and Gallowe” are synonymous Terms. …
[The writer here went into the exploitation of the passage on the “Palatine Boors,” declaring that Franklin’s enemies have dispersed “carloads of pamphlets,” but they fail to point out that William Smith’s Brief State (which had also attacked the Germans) “is still in being, an irrefragible proof of their Insincerity.” Smith had called the Germans disloyal subjects and “a proud brutal Mob.” The writer then devoted five pages to an attack on the Presbyterian clergy essentially because of their opposition to the petition to the King and their support of the proprietary party.]
You have now Sir, the best Account of the Conduct of our P-----y Partisans, and their Auxiliaries that my present Circumstances permit me to give you. It is very imperfect; yet may serve to acquaint you that, altho’ the Friends of Liberty struggle hard to throw off the galling Yoke of Tyrrany; there are some selfish Wretches, who for private Advantages wish to continue under it; and others who from base, uncertain Views, are ready to act as Understrappers to that venal Tribe. I remain, &c.
As Lapidary Characters are now in high Vogue, I send you one for your amusement: There were a great Number of Incidents at Hand, but I have selected only a few of the most striking.
  In Memory / Of the ill-thought of, and much disesteem’d / W— S— / Who by an incessant perseverence / In all the growling Arts / Of a consumate Sycophant, / By the dint of indefatigable Lying, / And Back-biting at one Party, and / A servile fawning and cringing to another, / Has brought himself to the secret Scorn of his Friends, / As well as the more open contempt of Others. / This Irreverent Parson, / Work’d thro’ many difficulties to arrive at / The Pinnacle of Publick Odium. / The perpetual Operations of a sinister cunning, / A brazen Effront’ry / And an unparrellel’d Impudence, / A superior Uniformity in Knavery, / And a Tongue bick’ring with slander / Join’d to a Heart bloated with infernal Malice, / Have been the noxious Clues / Which have convey’d him thro’ the Labyrinth / Of an obscure Birth, / Drain’d of his primary penurious Blood, / And enabl’d him to surmount his / Original abject Circumstances. / The Unhappy Father / Of this / Ordain’d Image of Insincerity, / Was a poor, but as it is said, an honest Blacksmith; / He gave his Son some Learning, / (According to the custom, even of the poorest of his Country,) / And as it has unfortunately turn’d out, / Sent him abroad to be a Ch at. / A few Years ago, he came a Raw-stripling / Into a neighbor’ing Government; / And was hous’d by a Gentleman there; / Who allow’d him a Stipend of / Twenty Pounds, Currency per Annum, / For taking care of his Children. / He began presently after his Arrival to discover / That promptitude to Party Feuds, / Which seems to be inherent in his blood, / And which has so greatly distinguish’d him since. / When he first sojourn’d in this City, / He made his Court / To some of the Principle Gentlemen in it, / By assuring them a Portion in the skies, / Bepraising them in a lard of Poetry 
    
   
   *When gentle H-lt-n shall grace our Skies, And with A-ll-n, P-t-rs, F--kl--n rise.   A Poem on visiting the Academy

 / One of which Gentlemen, he has since perceiv’d, / To be “ineffably mean” / Instead of a Sky-Lark. / And as a suitable Return for his / Pristine Civilities, / Has overwhelm’d him in a torrent of infamous abuse. / The Gentleman who has been thus grossly treated / Being the original Promoter of / That Institution, / Which has been the Creation of this ungrateful / Defamer; / And enabl’d him to rise on / The Stilts of Academical Dignity. / He was early taken notice of / By the Ass-----bly of this Province, / They being under the necessity of ordering him / To Goal, / For his forward Impertinence to them. / Besides a long and regular series of blackening Lies / In England as well as America, / (Venomous as from the Tooth of a Serpent.) / It is notorious that in / This City, he added P------- to his Character. / He has also discovered the strange perturbations, / And strong Itchings to Illegal V----y. / He once asserted in a Work
   *American M--g--ne
 of his / Concernment, / Of a Gentleman of establish’d Reputation / In the literary World, / That he had usurp’d the Honour of some discoveries / In natural Philosophy, of which, he was not / The Author, but another Gentleman was. / By which other Gentleman the falsity of that Assertion / Was immediately afterwards publickly avow’d. / And he now again repeats / With a consummate Assurance, / That Lye which has been heretofore so totally o’erthrown. / His depraved Example, / Has been instrumental, / In corrupting almost / The whole Body of P--sts of another Community / In this Province. / Egg’d on by his dual Tricks, / Till they have expos’d Themselves to Public Ridicule; / By quitting their Parsonic gravity, / For the preposterous Employment / of State Politicasters. / Imperious as tho’ he were a Sovereign, / Does this highstomach’d Pedagogue, / Carry himself to his Equals and Inferiors, / But before his proud Superiors, opinionated as he is, / He sinks low! / And then / No sneaking Parasite can more pliantly / Buckle, flatter and fawn. / Oh! disdainful Reader! / If thou art mov’d with this, / Imagine not that no Service or Instruction / Is to be gain’d from such a Character. / It may convince Thee, that / Neither the Surplice, Gown nor Band, / Not the composing of flatulent Preachments, / Nor the Head devoted to Sanctity / By the venerable Hand of a B---p, / Not the pompous appellation of / D.D. / Can command our Love or Respect, / To a Man, that is / A Stranger to Godliness and devoid of Piety / And in whom no Vestige appears of / Grace, Truth or Honesty. / Finis.
